17DETAILED ACTION
This office action is in response to the application filed on 12/18/2020.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 16/410,033 (now US patent 10,901,731B2) filed on 5/13/2019.

Information Disclosure Statement
The information disclosure statements filed 3/18/2021 and 1/10/2022 have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on December 18, 2020 are accepted by the Examiner.

Specification
Cross-Reference information as disclosed in page 2, section “CROSS-REFERENCE TO RELATED APPLICATIONS” needs to be updated for latest patent status.
Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 14, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4:
Claim 4 recites “a build module” in line 2. However, its parent claim 1 also recites “a build module” in line 8. It is not clear to Examiner if the “a build module” recited in claim 4 is the same module as claim 1. For the purpose of compact prosecution, Examiner treats the “a build module” in claim 4 as – the build module – which refers back to the build module in claim 1.

Claim 10:
Claim 10 recites the limitation "the computational resources" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner treats it as – computational resources --.

Claim 14:
Claim 14 recites “a build module” in line 2. However, its parent claim 11 also recites same term “a build module” in line 7. It is not clear to Examiner if the “a build module” recited in 14 is the same module as in claim 11. For the purpose of compact prosecution, Examiner treats the “a build module” in claim 14 as – the build module – which refers back to the build module in claim 11.

Claim16:
Claim 16 recites the limitation "the target environment" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner treats "the target environment" as -- a target environment --.

Claim 18:
Claim 18 recites the limitation "the user profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner treats the claim 18 as a dependent claim of claim 17 which refers back to “a user profile” as recited in line 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8, 10-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of issued Patent No. US10,901,731 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
17/126,640
US Patent
10,901,73 B2
Claim 1:
A system for managing a software development project, the system comprising: 

a processor and a memory, wherein the processor is configured to: 

initialize a software developer workbench, wherein the software developer workbench comprising: 

a development toolchain configured to provide access to a plurality of software development tools including a plurality of tool modules, wherein the plurality of tool modules comprise a code module for writing software code associated with the software development project, a build module for building the software development project, and a test module for testing the software development project; and 

a metrics module configured to display one or more metrics associated with the software development project; 

cause at least one display to display the development toolchain including the plurality of tool modules corresponding to the plurality of software development tools; 

link the plurality of tool modules of the plurality of software development tools according to a dependency that illustrates a relationship between the plurality of software development tools to indicate to a developer that at least one of the software development tools necessary to build, test, deploy, and/or run their project based on the illustrated relationship; 



determine operational status of the plurality of software development tools in real time; and 











cause the at least one display to display visual indicators applied to status indicator corresponding to the determined operational status of the plurality of software development tools.
Claim 1:
A system for managing a software development project, the system comprising: 

a processor and a memory, wherein the processor is configured to: 

initialize a software developer workbench, wherein the software developer workbench comprising: 

a development toolchain configured to provide access to a plurality of software development tools including a plurality of tool modules, wherein the plurality of tool modules comprise a code module for writing software code associated with the software development project, a build module for building the software development project, and a test module for testing the software development project; and, 

a metrics module configured to display one or more metrics associated with the software development project; 

cause at least one display to display the development toolchain including the plurality of tool modules corresponding to the plurality of software development tools; 

link the plurality of tool modules of the plurality of software development tools according to a dependency that illustrates a relationship between the plurality of software development tools to indicate to a developer that at least one of the software development tools necessary to build, test, deploy, and/or run the software development project based on the illustrated relationship; 



determine operational status of the plurality of software development tools in real time, wherein the operational status includes: fully operational status indicating that features of the plurality of software development tools are available, non-operational status indicating that the features are not available for use, not fully operational status indicating that the features are accessible but experiencing degraded services, and unknown status; and 

cause the at least one display to display visual indicators applied to status indicator corresponding to the determined operational status of the plurality of software development tools to indicate to the developer when the at least one of the software development tools necessary to build, test, deploy, and/or run the software development project are non-operational or are experiencing degraded services thereby effecting a visual enhancement to the development toolchain that enables the developer to avoid delays associated with the non-operational or service degraded tools or tool modules.
Claims 2-8
Claims 2-8
Claim 10
Claim 9
Claim 11
Claim 10
Claims 12-18
Claims 11-17
Claim 20
Claim 18


Claims 1-8, 10-18 and 20:
Claims 1-18 of issued patent (US10,901,731B2) disclose the limitations as recited in claims  1-8, 10-18 and 20 of the instant application as shown in the table above. Therefore, they are rejected on the ground of no-statutory obviousness-type double patenting as being unpatentable over claims 1-18 of the US patent 10,901,731 B2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burd (Barry Burd, “Eclipse for Dummies”, 2005 – cited from record) in view of Rellermeyer (Rellermeyer et al., “Building, Deploying, and Monitoring Distributed Application s with Eclipse and R-OSGi”, 2007 – cited from record).
With respect to claims 1, 11, and 20, Burd discloses:
A system (i.e., “Pentium II running at 330MHz with 256MB RAM”, see p.19-20 – “Setting Up Eclipse on Your Computer”, “Having enough hardware”), and a non-transitory computer readable medium having instruction stored thereon  (i.e., p.24-25, “Downloading Eclipse” to target/medium for “Installing Eclipse”) to implement a method for managing a software development project, the method comprising: 
initializing a software developer workbench (i.e., “Workbench: The Eclipse desktop” – see Figure 3-1 and p.41-43 “Using the Eclipse Workbench”), wherein the software developer workbench comprising: 
a development toolchain configured to provide access to a plurality of software development tools, wherein the plurality software development tools comprise a code module for writing software code associated with the software development project (i.e., “editor”, see Figure 3-1, item 2; Also see Figure 2-13” Eclipse creates a skeletal Java source file”), a build module for building the software development project (i.e., “By default, Eclipse compile as you type…On Eclipse’s main menu bar, choose Project-> Build Automatically”, see – p.38), and a test module for testing the software development project (i.e., “Junit test”, “…test your new GoodbyeMoon program. Using Eclipse, you can run the program with a few mouse clicks”; Also see “14. On Eclipse’s main menu, choose Run->Run->JUnit Test” - see p.267-268); and, 
[a metrics module configured to display one or more metrics associated with the software development project]; 
displaying the development toolchain including the plurality of tool modules corresponding to the plurality of software development tools on at least one display (i.e., “Workbench: The Eclipse desktop” – see Figure 3-1).
[linking the plurality of tool modules of the plurality of software development tools according to a dependency that illustrates a relationship between the plurality of software development tools to indicate to a developer that at least one of the software development tools necessary to build, test, deploy, and/or run their project based on the illustrated relationship; determining operational status of the plurality of software development tools in real time; and displaying on the at least one display visual indicators applied to status indicator corresponding to the determined operational status of the plurality of software development tools].

Burd does not appear explicitly disclose the following limitation, however, Rellermeyer discloses:  
a metrics module configured to display one or more metrics (i.e., “Java Eclipse SDK”, “Monitoring View” – see Figure 3)  associated with the software development project (see for example, p.52, right column, section “3.2 Deploying the Bundles and Starting the Application”; p.53, left column, section “3.3 Monitor the Running Application”, and related description)  ; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Rellermeyer into the invention of Burd. One would have been motivated to do so to extend the Eclipse IDE for display metrics of running the deployed project/application as taught by Rellermeyer (see for example, p.50, Abstract, “With this tool, building, deploying, and monitoring distributed applications is as easy as writing OSGi applications in Eclipse and using a graphical editor to visually create distributed deployments of the modules.”).

Burd modified by Rellermeyer does not explicitly disclose the following limitation, however, Kulkarni discloses:  
linking the plurality of tool modules of the plurality of software development tools according to a dependency that illustrates a relationship (i.e., “Dependencies Between Components”, see Fig.4, step 410) between the plurality of software development tools to indicate to a developer that at least one of the software development tools necessary to build (i.e., “configuration to specific build tool” -see Fig.4), test, deploy, and/or run their project based on the illustrated relationship (i.e., Fig.4, step 430 – “Based on the definitions, Resolving the dependencies”, step 440 – “Upon Resolving the dependencies, Generating Adapters at framework”; Also see Fig.2, “Framework 206”, “Configuration to specific Build Tool 206A”, “Front End 202”, “UI DEV 202A”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kulkarni into Burd and Rellermeyer. One would have been motivated to do so to “validate the dependencies and may automatically correct the dependencies to comply with platform specifications” as suggested by Kulkarni (i.e., paragraph [0020], “may validate the dependencies and may automatically correct the dependencies to comply with platform specifications”).
The combination of Burd, Rellermeyer, and Kulkarni does not explicitly disclose the following limitation, however, Shakeri discloses:  
determining operational status (i.e., “are available”) of the plurality of software development tools in real time (i.e., col.26, lines 46-50, “the graphical modeling environment 210 on computing device 102 may determine the other model compilers 220a-220n and/or code building tools 240a-240n that are available on the network 204 to perform model processing tasks”); and displaying on the at least one display visual indicators applied to status indicator (i.e., “graphical modeling environment 210”, see Fig.2B and col.26, lines 40-50) corresponding to the determined operational status of the plurality of software development tools (i.e., Fig.2B, item 210 – Graphical Modeling Environment”, item 215 – “Block Diagram Model”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Shakeri into the Burd, Rellermeyer, and Kulkarni. One would have been motivated to do so to determine and use the available tools “to distribute processing tasks to one or more computing devices in an optimized or desired manner” as suggested by Shakeri (i.e., col.27, lines 6-8, “determining a way to distribute processing tasks to one or more computing devices in an optimized or desired manner”)

With respect to claims 2 and 12, Burd discloses:
wherein the plurality of development tools further comprise a collaboration module configured to capture and share at least one view of the software developer workbench (i.e., p.81, lines 12-13, “the editor area is shared by all perspectives, so things like editor tiling aren’t affected when you save a perspective”; Also see p.84 – “First, a perspective is an arrangement of views. Some of these views are shared with other perspectives”).


With respect to claims 3 and 13, Burd discloses:
wherein the plurality of development tools further comprise a plan module for bug tracking (i.e., “The Problems view” for tracking bug/problems, see Figure 5-16) related to the software development project (see for example, p.97, “The Problems view lists things that go wrong. For instance, Figure 5-16 shows a Problems view containing messages from a failed compilation. If you click a message in the Problems view, the editor switches to the appropriate place in your Java code”)

With respect to claims  4 and 14, Burd discloses:
wherein the plurality of development tools further comprise a build module for compiling at least a portion of the software development project (i.e., “the compiler that comes with Eclipse”, see p.21, and “By default, Eclipse compiles as you type”, see p.38 lines 1-7).

With respect to claims 5, and 15, Rellermeyer further discloses:  
wherein the plurality of development tools further: comprise a deploy module for deploying at least a portion of the software development project to a target environment (i.e., “The R-OSGi Deployment Tool for Eclipse…The actual PLUGIN which extends the Eclipse IDE…”, see p.51, left column, section “2. The Deployment Tool”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine the invention of Rellermeyer with the invention of Burd for the purpose of running and monitoring the application as addressed in claim 11.

With respect to claim 6, and 16, Rellermeyer further discloses:
wherein the plurality of development tools further comprise a run module for running the software development project in the target environment (see for example, p.52, right column, section “3.2 Deploying the Bundles and Starting the Application”; p.53, left column, section “3.3 Monitor the Running Application”, and related description).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine the invention of Rellermeyer with the invention of Burd for the purpose of running and monitoring the application as addressed in claim 11.

With respect to claims  7, and 17, Burd discloses:
wherein the software developer workbench further comprises: a profile dashboard configured to access a user profile, wherein the software developer workbench is configured to implement one or more settings associated with the user profile (i.e., “Changing the Way a Perspective Looks” – “Adding views”, “Repositioning views d editors”; “Saving a Modified Perspective”, see p.65-69 and p.80)

With respect to claims 8 and 18, Burd discloses:
wherein the software developer workbench is further configured to modify the development toolchain based on the user profile (i.e., modifying/unchecking - “External Tools”, “Debug” in Figure 4-21 and p.80, lines 1-5).

With respect to claim 10, Burd discloses:
wherein the metrics module is further configured to analyze and display metrics relating to the computational resources used by the software development project (see for example, p.84, “Resource perspective” – “The Resource perspective displays resources in a language-independent way… The Resource perspective is good for managing things on your computer’s hard drive”).

Allowable Subject Matter
Claims 9 and 19 contain allowable subject matter, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and resolving double patenting issues.
The combination of Burd, Rellermeyer, Kulkarni, and Shakeri, or other prior art in the record does not explicitly disclose the limitation as recited in claims 9 and 10 about “wherein the operational status includes: fully operational status indicating that features of the plurality of software development tools are available, non-operational status indicating that the features are not available for use, not fully operational status indicating that the features are accessible but degraded, and unknown status”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phan et al., (US2013/0111436A1) discloses a method to determine operational status of a software development tools/framework including determining if the condition and/or resource requirement is met.
Manabu Nakanoy (US2022/0092476A1) discloses a method to determine and detect dependence relationship between components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/s. SOUGH/
Supervisory Patent Examiner, Art Unit 2192/2194